Exhibit 99.1 For immediate release July 24, 2008(publié également en français) Reliable Operations Deliver Strong Second Quarter Results Highlights · Strong production in line with guidance due to successful turnarounds and reliable operations · Final Libya agreements signed, adding reserves and extending terms by an expected 30 years · Edmonton refinery conversion project 92% complete and on track for startup in the fourth quarter of 2008 · On July 23, 2008, declared a 54% increase in the quarterly dividend commencing on October 1, 2008 Calgary– Petro-Canada announced today second quarter operating earnings of $1,151million ($2.38/share), up 43% from $805million ($1.63/share) in the second quarter of 2007. Second quarter 2008 cash flow from operating activities before changes in non-cash working capital was $1,979million ($4.09/share), up 47% from $1,350million ($2.74/share) in the same quarter of last year. Net earnings were $1,498million ($3.10/share) in the second quarter of 2008, compared with $845million ($1.71/share) in the same quarter of “We had another strong quarter, both operationally and financially,” said Ron Brenneman, president and chief executive officer. “As we head into the second half of the year, we will continue to execute on our priorities – to deliver value today and realize the benefits of our long-term strategy.” Second Quarter Results Three months ended June 30, Six months ended June30, (millions of Canadian dollars, except as noted) 2008 2007 2008 2007 Consolidated Results Operating earnings 1 $ 1,151 $ 805 $ 2,097 $ 1,385 – $/share 2.38 1.63 4.33 2.80 Net earnings 1,498 845 2,574 1,435 – $/share 3.10 1.71 5.32 2.90 Cash flow from operating activities before changes in non-cash working capital 2 1,979 1,350 3,831 2,516 – $/share 4.09 2.74 7.92 5.08 Dividends – $/share 0.13 0.13 0.26 0.26 Share buyback program – 428 – 515 – millions of shares – 8.0 – 10.0 Capital expenditures $ 2,141 $ 783 $ 3,157 $ 1,516 Weighted-average common shares outstanding (millions of shares) 483.8 493.1 483.8 495.1 Total production net before royalties (thousands of barrels of oil equivalent/day – Mboe/d) 3 414 425 421 415 Operating return on capital employed (%) 4 Upstream 35.1 24.3 Downstream 4 3.3 14.9 Total Company 4 20.6 19.7 1 Operating earnings (which represent net earnings, excluding gains or losses on foreign currency translation of long-term debt and on sale of assets, excluding the change in fair value of the Buzzard derivative contracts (applies to 2007 and prior only), including the Downstream estimated current cost of supply adjustment and excluding mark-to-market valuations of stock-based compensation, the Libya Exploration and Production Sharing Agreements (EPSA) ratification adjustment, income tax adjustments, asset impairment and insurance proceeds - see page 2 NON-GAAP MEASURES) are used by the Company to evaluate operating performance. 2 From operating activities before changes in non-cash working capital (see page 2 NON-GAAP MEASURES). 3 Total production includes natural gas converted at six thousand cubic feet (Mcf) of natural gas for one barrel (bbl) of oil. 4 Returns calculated on a 12-month rolling basis. In 2008, Downstream and Total Company operating return on capital employed includes the Downstream estimated current cost of supply adjustment. – 1 – PETRO-CANADA NON-GAAP MEASURES Cash flow and cash flow from operating activities before changes in non-cash working capital are commonly used in the oil and gas industry and by Petro-Canada to assist management and investors in analyzing operating performance, leverage and liquidity. In addition, the Company’s capital budget was prepared using anticipated cash flow from operating activities before changes in non-cash working capital, as the timing of collecting receivables or making payments is not considered relevant for capital budgeting purposes. Operating earnings represent net earnings, excluding gains or losses on foreign currency translation of long-term debt and sale of assets, excluding the change in fair value of derivative contracts associated with the Buzzard acquisition (applies to 2007 and prior only), including the Downstream estimated current cost of supply adjustment and excluding mark-to-market valuations of stock-based compensation, the Libya EPSA ratification adjustment, income tax adjustments, asset impairment charges, and insurance proceeds and surcharges. Operating earnings are used by the Company to evaluate operating performance. Cash flow, cash flow from operating activities before changes in non-cash working capital and operating earnings do not have standardized meanings prescribed by Canadian generally accepted accounting principles (GAAP) and, therefore, may not be comparable with the calculations of similar measures for other companies. For a reconciliation of cash flow and cash flow from operating activities before changes in non-cash working capital to the associated GAAP measures, refer to the table on page 4. For a reconciliation of operating earnings to the associated GAAP measures, refer to the table below. On January 1, 2008, the Company adopted Canadian Institute of Chartered Accountants (CICA) Section 3031, Inventories, and now assigns costs for its crude oil and refined petroleum products inventories on a “first-in, first-out” (FIFO) basis whereas, previously, these costs were assigned on a “last-in, first-out” (LIFO) basis. To facilitate a better understanding of the Company’s Downstream performance, operating earnings for 2008 onward are being presented on an estimated current cost of supply basis, which is a non-GAAP measure. On this basis, cost of sales is determined by estimating the current cost of supply for all volumes sold in the period after making allowance for the estimated tax effect, instead of using a FIFO basis for valuing inventories. Operating earnings calculated on this basis do not represent the application of a LIFO basis of valuing inventories, used prior to 2008, and, therefore, the Downstream estimated current cost of supply adjustment does not have comparatives. Three months ended June30, Six months ended June30, (millions of Canadian dollars, except per share amounts) 2008 ($/share) 2007 ($/share) 2008 ($/share) 2007 ($/share) Net earnings $ 1,498 $ 3.10 $ 845 $ 1.71 $ 2,574 $ 5.32 $ 1,435 $ 2.90 Foreign currency translation gain (loss) on long-term debt 1 (13 ) 104 (61 ) 120 Change in fair value of Buzzard derivative contracts 2 – (28 ) – (88 ) Gain (loss) on sale of assets 3 (99 ) 6 (96 ) 47 Downstream estimated current cost of supply adjustment 299 – 422 – Mark-to-market valuation of stock-based compensation (117 ) (97 ) (49 ) (89 ) Libya EPSA ratification adjustment 4 47 – – – Income tax adjustments 5 230 48 256 48 Asset impairment charge 6 – – (24 ) – Insurance proceeds net of surcharges – 7 29 12 Operating earnings $ 1,151 $ 2.38 $ 805 $ 1.63 $ 2,097 $ 4.33 $ 1,385 $ 2.80 1 Foreign currency translation reflected gains or losses on United States (U.S.) dollar-denominated long-term debt not associated with the self-sustaining International business unit and the U.S. Rockies operations included in the North American Natural Gas business unit. 2 During the fourth quarter of 2007, the Company entered into derivative contracts to close out the hedged portion of its Buzzard production from January 1, 2008 to December 31, 2010. 3 In the second quarter of 2008, the North American Natural Gas business unit completed the sale of its Minehead assets in Western Canada, resulting in a loss on sale of $153 million before-tax ($112 million after-tax). The sale of these assets is aligned with the business unit’s strategy to continuously optimize the assets in its portfolio. 4 On June 19, 2008, the Company signed six new EPSAs with the Libya National Oil Corporation (NOC) to replace existing concession agreements and one EPSA. The new EPSAs were ratified as of the signing, with an effective date of January 1, 2008. Net earnings for the three months ended June 30, 2008 included a $47 million after-tax adjustment to recognize incremental earnings on the new EPSAs relating to the period from January 1 to March 31, 2008, which could not be recognized until ratification on June 19, 2008. Net earnings and operating earnings for the three and six months ended June 30, 2008 did not include amortization or interest expenses on the $1 billion US signing bonus, which could not be recognized until the agreements were ratified. The Company estimates amortization and interest expenses on the signing bonus to be approximately $7 million per month beginning July 1, 2008. 5 In the second quarter of 2008, the International business segment recorded a $230 million future income tax recovery due to the ratification of the Libya EPSAs. 6 In the first quarter of 2008, the North American Natural Gas business unit recorded a depreciation, depletion and amortization (DD&A) charge of $35 million before-tax ($24 million after-tax) for accumulated project development costs relating to the proposed liquefied natural gas (LNG) regasification facility at Gros-Cacouna, Quebec, which has been postponed due to global LNG business conditions. – 2 – PETRO-CANADA Earnings Variances Q2/08 VERSUS Q2/07 FACTOR ANALYSIS Operating Earnings (millions of Canadian dollars, after-tax) Operating earnings increased 43% to $1,151million ($2.38/share) in the second quarter of 2008, compared with $805million ($1.63/share) in the second quarter of 2007. The increase in second quarter operating earnings reflected the positive impact of higher realized upstream prices ($673million) and lower other expenses1 ($70million). The gains were partially offset by lower upstream production2 ($(17)million), lower Downstream margins3 ($(217)million), higher operating, general and administrative (G&A) expenses ($(108)million) and higher DD&A and exploration expenses ($(55)million). 1 Other mainly included interest expense, foreign exchange, changes in effective tax rates and upstream inventory movements. 2 Upstream volumes included the portion of DD&A expense associated with changes in upstream production levels. 3 Downstream margin included the estimated current cost of supply adjustment. Operating Earnings by Segment (millions of Canadian dollars, after-tax) The increase in second quarter operating earnings on a segmented basis reflected higher North American Natural Gas ($127million), Oil Sands ($151million), East Coast Canada ($63million) and International ($196million) operating earnings and lower Shared Services costs ($58million). The results were partially offset by lower Downstream operating earnings ($(249)million). Net earnings in the second quarter of 2008 were $1,498million ($3.10/share), compared with $845 million ($1.71/share) during the same period in 2007. Net earnings in the second quarter of 2008 were higher than in the second quarter of 2007 due to higher operating earnings, a future income tax recovery due to the ratification of the Libya EPSAs, the positive impact on Downstream realized margins from escalating crude oil feedstock costs while using a FIFO inventory valuation methodology and the benefit associated with settling the Buzzard derivative contracts in the fourth quarter of 2007. These factors were partially offset by losses on foreign currency translation of long-term debt and losses on sale of assets. – 3 – PETRO-CANADA Three months ended June 30, Six months ended June30, (millions of Canadian dollars) 2008 2007 2008 2007 Cash flow from operating activities $ 2,479 $ 1,435 $ 3,914 $ 2,601 Decrease in non-cash working capital related to operating activities (500 ) (85 ) (83 ) (85 ) Cash flow from operating activities before changes in non-cash working capital $ 1,979 $ 1,350 $ 3,831 $ 2,516 During the second quarter of 2008, cash flow from operating activities before changes in non-cash working capital was $1,979million ($4.09/share), up from $1,350million ($2.74/share) in the same quarter of 2007. The increase in cash flow from operating activities before changes in non-cash working capital reflected higher net earnings. 2008 Consolidated Net Production and Capital Expenditure Outlooks The Company updates its annual production and capital and exploration expenditure outlooks at mid-year. Full-year upstream production is expected to be in the 400,000 barrels of oil equivalent per day (boe/d) to 420,000boe/d range in 2008, slightly higher than the 390,000 boe/d to 420,000 boe/d production outlook previously provided. The 2008 capital and exploration expenditure program is expected to be $6,155million, up $870 million from the prior guidance of $5,285million. The increase primarily reflects increased costs for the Edmonton refinery conversion project in the Downstream and the accrual for the full impact of the $1 billion US Libya EPSA ratification signing bonus in the International segment. About half of the Libya signing bonus was paid in July 2008, with the remainder to be paid from 2009 to 2013. These factors were partially offset by lower upstream capital spending. Operating Highlights Second quarter production averaged 414,000 boe/d net to Petro-Canada in 2008, down 3% from 425,000boe/d net in the same quarter of 2007. Lower volumes reflected decreased North American Natural Gas and East Coast Canada production, partially offset by increased Oil Sands and International production. The Downstream delivered reliable operations, while managing through a weaker business environmentin the second quarter of 2008. Three months ended June 30, Six months ended June30, 2008 2007 2008 2007 Upstream – Consolidated Production before royalties Crude oil and natural gas liquids (NGL) production net (thousands of barrels/day – Mb/d) 296 304 303 292 Natural gas production net, excluding injectants (millions of cubic feet/day – MMcf/d) 705 721 709 734 Total production net (Mboe/d) 1 414 425 421 415 Average realized prices Crude oil and NGL ($/barrel – $/bbl) 117.22 70.14 104.67 66.73 Natural gas ($/thousand cubic feet – $/Mcf) 9.55 6.79 8.56 7.06 Downstream Petroleum product sales (thousands of cubic metres/day – m3/d) 51.8 51.7 52.0 52.4 Average refinery utilization (%) 96 102 99 99 Downstream operating earnings after-tax (cents/litre)2 – 5.3 0.6 4.6 1 Total production includes natural gas converted at six Mcf of natural gas for one bbl of oil. 2 In 2008, Downstream operating earnings after-tax includes the Downstream estimated current cost of supply adjustment. – 4 – PETRO-CANADA BUSINESS STRATEGY Petro-Canada's strategy is to create shareholder value by delivering long-term, profitable growth and improving the profitability of the base business. Petro-Canada’s capital program supports bringing on seven major projects over the next several years to deliver long-term profitable growth. Forthe remainder of 2008, the Company expects to complete the project to convert the Edmonton refinery to process lower cost, oil sands-based feedstock and commence startup, and to make the final investment decisions (FID) on the Fort Hills mining and upgrading project and Montreal coker project. These projects are expected to add significant earnings and cash flow. Petro-Canada continually works to strengthen its base business by improving the safety, reliability and efficiency of its operations. For the remainder of 2008, the Company is focused on delivering upstream production in line with guidance. Outlook Operational Updates · The Downstream is expected to commence its planned two-month turnaround in August to tie-in the Edmonton refinery conversion project and to complete maintenance on other units within the refinery. · Syncrude is expected to commence its planned 45-day Coker 8-2 maintenance turnaround in the third quarter of · Buzzard is expected to commence its planned maintenance turnarounds for a total of nine-days in the third quarter of Major Project Milestones · The Edmonton refinery conversion project construction was 92% complete at the end of the second quarter and on track for startup in the fourth quarter of 2008. The capital cost estimate was revised from $2.2billion to $2.5billion to reflect additional work and rework combined with lower than expected labour productivity. · The Montreal coker investment decision is deferred until resolution of the labour dispute. · The North Amethyst portion of the White Rose Extensions received regulatory and government approval to proceed in April 2008. The project was advanced with completion of front-end engineering and design (FEED) for the North Amethyst portion and commencement of the detailed design. · The Syria Ebla gas development project continues with the engineering, procurement and construction (EPC) team fully mobilized. Contracts for long-lead items are currently being awarded and detailed engineering work is commencing. First gas is expected in · The Company signed six new EPSAs with the Libya NOC in the second quarter of 2008, with commercial terms including the signing bonus, identical to the heads of agreement executed in the fourth quarter of 2007. · The MacKay River expansion project received regulatory approval in the first quarter of 2008. The project continues with design refinement, and the FID is expected in the first quarter of · The Fort Hills project FEED is on track for completion in the third quarter of 2008. The upgrader regulatory hearing was wrapped up in early July and a decision is expected in the fourth quarter of 2008. A decision on the proposed amendment to the approved mine plan is expected in the third quarter of 2008. The FID is expected during the fourth quarter of 2008. – 5 – PETRO-CANADA BUSINESS UNIT RESULTS UPSTREAM North American Natural Gas Three months ended June 30, Six months ended June30, (millions of Canadian dollars) 2008 2007 2008 2007 Net earnings $ 100 $ 81 $ 174 $ 193 Gain (loss) on sale of assets1 (106 ) 1 (104 ) 41 Income tax adjustments – 1 – 1 Asset impairment charge 2 – – (24 ) – Operating earnings $ 206 $ 79 $ 302 $ 151 Cash flow from operating activities before changes in non-cash working capital $ 404 $ 220 $ 668 $ 417 1 In the second quarter of 2008, the North American Natural Gas business unit completed the sale of its Minehead assets in Western Canada, resulting in a loss on sale of $153 million before-tax ($112 million after-tax). The sale of these assets is aligned with the business unit’s strategy to continuously optimize the assets in its portfolio. 2 In the first quarter of 2008, the North American Natural Gas business unit recorded a DD&A charge of $35 million before-tax ($24millionafter-tax) for accumulated project development costs relating to the proposed LNG regasification facility at Gros-Cacouna, Quebec, which has been postponed due to global LNG business conditions. In the second quarter of 2008, North American Natural Gas contributed $206million of operating earnings, compared with $79million in the second quarter of 2007. Higher realized prices and lower exploration expenses were partially offset by lower volumes and higher operating and DD&A expenses. Net earnings in the second quarter of 2008 of $100 million included a net loss on the sale of assets of $106 million. The main contributing factor was the sale of its Minehead assets in Western Canada for a loss of $153 million before-tax ($112 million after-tax). North American Natural Gas production averaged 660 million cubic feet of oil equivalent/day (MMcfe/d) in the second quarter of 2008, down 2% from 675 MMcfe/d in the same quarter of 2007. Lower production reflected anticipated natural declines and scheduled turnarounds in Western Canada, largely offset by higher natural gas production in the U.S. Rockies. Oil Sands Three months ended June 30, Six months ended June30, (millions of Canadian dollars) 2008 2007 2008 2007 Net earnings1 $ 177 $ 34 $ 289 $ 77 Gain on sale of assets – 1 – 1 Income tax adjustments – 7 2 7 Operating earnings $ 177 $ 26 $ 287 $ 69 Cash flow from operating activities before changes in non-cash working capital $ 231 $ 99 $ 399 $ 214 1 Oil Sands bitumen inventory movements increased net earnings by $18 million before-tax ($12 million after-tax) and $21 million before-tax ($14 million after-tax) for the three and six months ended June 30, 2008, respectively.The same factor increased net earnings by $1 million before-tax ($1 million after-tax) and $4 million before-tax ($3 million after-tax) for the three and six months ended June30,2007, respectively. Oil Sands delivered operating earnings of $177million in the second quarter of 2008, up from $26million in the second quarter of 2007. Higher realized prices and production, and lower exploration and DD&A expenses were partially offset by higher operating costs. Oil Sands production averaged 53,900 barrels/day (b/d) in the second quarter of 2008, up 3% from 52,400 b/d in the second quarter of 2007. Increased production primarily reflected increased reliability at MacKayRiver. This was partially offset by planned preventative maintenance at MacKayRiver, a planned 45-day turnaround of Coker 8-1 at Syncrude and reliability issues with the sulphur plants at Syncrude. Production in the second quarter of 2007 was reduced by a turnaround of Coker 8-3 at Syncrude. – 6 – PETRO-CANADA International & Offshore East Coast Canada Three months ended June 30, Six months ended June30, (millions of Canadian dollars) 2008 2007 2008 2007 Net earnings1 $ 385 $ 334 $ 760 $ 590 Terra Nova insurance proceeds – 7 29 7 Income tax adjustments – 5 2 5 Operating earnings $ 385 $ 322 $ 729 $ 578 Cash flow from operating activities before changes in non-cash working capital $ 464 $ 420 $ 930 $ 777 1 East Coast Canada crude oil inventory movements decreased net earnings by $57 million before-tax ($39 million after-tax) and $63 million before-tax ($43 million after-tax) for the three and six months ended June 30, 2008, respectively. The same factor increased net earnings by $2 million before-tax ($1 million after-tax) and $25 million before-tax ($17 million after-tax) for the three and six months ended June 30, 2007, respectively. In the second quarter of 2008, East Coast Canada contributed $385million of operating earnings, up from $322million in the second quarter of 2007.
